Citation Nr: 1042474	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  08-02 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska


THE ISSUE

Entitlement to service connection for a left knee disorder, to 
include as secondary to a service-connected right total knee 
replacement.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to April 1968 
and from November 1972 to November 1976.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in March 2009, at which time it was remanded to 
the VARO in Anchorage, Alaska, through the VA's Appeals 
Management Center (AMC) in Washington, DC, so that additional 
development could be undertaken.  Following the AMC's attempts to 
complete the requested actions, the case has since been returned 
to the Board for further consideration.  

The appeal is REMANDED to the RO via the AMC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The Veteran alleges that while serving on active duty he 
sustained multiple injuries to his left knee and that those 
injuries led to the onset of a chronic left knee disorder.  In 
the alternative, he asserts that his left knee disorder was 
caused or aggravated by his service-connected right total knee 
replacement.  

Through the Board's March 2009 remand, the Veteran was afforded a 
VA medical examination in September 2009, but the VA examiner was 
unable to form an opinion as to the nexus of the claimed disorder 
to military service, inclusive of multiple left knee injuries 
therein, without resort to mere speculation.

In Jones v. Shinseki, 23 Vet. App. 382 (2010), the Court of 
Appeals for Veterans Claims (Court) held that, when a VA medical 
examiner states no conclusion as to etiology or diagnosis can be 
reached without resorting to speculation, it must be clear, from 
either the examiner's statements or the Board's decision, that 
the examiner has considered "all procurable and assembled data" 
and obtained all tests and records that might reasonably 
illuminate the medical analysis; and that when the record leaves 
the issue in doubt, it is the Board's duty to remand for further 
development.  The Court further indicated there must be some 
assurance that VA exhausted all due diligence in seeking relevant 
medical information that may have bearing on the requested 
opinion, and the examiner must explain the basis for such an 
opinion that he cannot comment conclusively.  The Court 
recognized, however, there will be times when this requested 
opinion simply cannot be provided - such as when it cannot be 
determined from current medical knowledge that a specific 
inservice injury or disease can possibly cause the claimed 
condition or that the actual cause cannot be selected from 
multiple potential causes.

Here, the Veteran cites Jones on the basis of the examiner's 
inability to opine as to whether the Veteran's inservice left 
knee injuries were severe enough to cause his current left knee 
disablement without resorting to speculation.  The Veteran 
contends that an additional VA examination and opinion are needed 
to clarify the nature of the relationship between his inservice 
knee problems and current left knee disability.  

The Board finds that the mere speculation language of the opinion 
of the VA examiner in September 2009 to be insufficient, given 
the extent to which the record includes inservice and postservice 
medical data, and unclear, and that, pursuant to Jones, supra, 
remand of this matter to the AMC for an additional VA examination 
and nexus opinion by a different examiner is required.  In this 
regard, it is noted that the VA examiner in September 2009 
acknowledged the Veteran's multiple inservice knee injuries, 
although noting that medical data identified only minor injuries, 
with none of the listed clinic visits requiring extensive therapy 
or follow-up and only rest and conservative measures having been 
prescribed.  The examiner further opined as follows:  

Based on the lack of records documenting an 
inservice injury to the left knee severe enough to 
support the veteran's current status (total knee 
replacement) I am unable to state that the reported 
repetitive knee injuries that took place while 
serving were etiologically related to his military 
service without resorting to mere speculation.  


Also, as correctly noted by the Veteran, the VA examiner in 
September 2009 failed in total to address the question of 
causation and aggravation of his claimed left knee disorder by 
his service-connected total right knee replacement with 
arthritis.  This lapse is representative of a violation of the 
holding in Stegall v. West, 11 Vet. App. 268, 270-71 (1998), that 
a remand by the Board confers upon the Veteran or other claimant, 
as a matter of law, the right to compliance with the Board's 
remand order.  Remand to permit compliance with the terms of the 
prior remand is required.  

Accordingly, this case is REMANDED for the following actions:

1.  Obtain all records of VA medical 
treatment, not already on file, which were 
compiled at VA facilities since December 
2007.

2.  Thereafter, afford the Veteran a VA 
medical examination by a VA or fee-basis 
clinician who has not previously evaluated 
or treated him, in order to ascertain the 
nature and etiology of his claimed left 
knee disorder.  Such examination should 
entail the taking of a complete medical 
history, as well as the conduct of a 
clinical examination and any diagnostic 
testing deemed necessary by the examiner.  
The claims folder in its entirety is to be 
furnished to the VA examiner and the report 
of such examination should include a 
statement by the VA examiner that the 
claims folder was received and reviewed.

Following a review of the relevant medical 
evidence in the claims file, the clinical 
evaluation and any tests that are deemed 
necessary, the VA examiner is requested to 
address the following questions, providing 
a rationale for each opinion offered:

a)  What are the current diagnoses and the 
nature of the Veteran's left knee 
disabilities, based upon the previous 
medical records on file and his history 
before, during, and after military service?

(b)  When were the diagnosed left knee 
disabilities first demonstrated, and by 
what evidence is that determinable?

(c)  Were there any changes, increases or 
decreases in symptoms in or attributable to 
periods of duty, and what were they, if 
determinable?

(d)  Are any or all of such conditions 
causally or etiologically related to his 
military service?

(e)  As to each disorder diagnosed, the 
examiner should opine as to whether it is 
at least as likely as not (i.e., to at 
least a 50/50 degree of probability) that 
such disorder arose in or as a result of 
service (or pre-existed service and was 
aggravated therein).  

(f)  The examiner should also opine as to 
whether it is at least as likely as not 
(i.e., to at least a 50/50 degree of 
probability) that the Veteran's service-
connected total right knee replacement with 
arthritis caused or aggravated beyond its 
previous baseline level of disability any 
existing left knee disability.  

Use by the examiner of the "at least as 
likely as not" language in responding is 
required.  If a conclusion cannot be 
reached without resort to speculation, the 
examiner should so indicate in the prepared 
examination report and the specific reasons 
why.

Note 1:  The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

Note 2:  The term "aggravated" in the above 
context refers to a permanent worsening of 
the underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptomatology which resolve with return to 
the baseline level of disability. 

3.  Lastly, readjudicate the Veteran's 
claim for direct and secondary service 
connection for a left knee disorder based 
on all of the evidence of record and all 
governing legal authority.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
provided a supplemental statement of the 
case and a reasonable period in which to 
respond, before the record is returned to 
the Board for further review.

The Veteran need take no action until otherwise notified.  The 
Veteran has the right to submit additional evidence and argument 
on the matter or matters the Board has remanded to the AMC/RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of this remand is to obtain additional development.  
No inference should be drawn regarding the final disposition of 
the claim(s) in question as a result of this action. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


